On Motion to Dismiss,
The opinion of the Court was delivered by
Todd, J.
Among the other grounds set forth in the motion for the dismissal of the appeal, we find the following:
That the transcript does not contain the motion and order of appeal of May 23d, 1882, and the original answer of defendants.
*1161It appears that on the 13th of April, the defendant applied in'the court below for an.appeal from the judgment therein rendered, which application was refused.
Thereupon, a mandamus was applied for to this Court, to compel the said Judge to grant the appeal. The mandamus issued, and in due course was made peremptory. We must presume that the District Judge complied with this order, and granted the appeal, in the absence of any suggestion to the contrary.
But neither the order of appeal nor the original.answer of the defendants is in the record. And although there was sufficient .time, after the filing of the motion to dismiss the appeal, for the appellant to have corrected the record and supplied the omissions, yet no such application has been made, and no answer ever has been made on the brief of the appellee’s counsel on the motion to dismiss.
In the absence of these important documents, we cannot entertain the appeal, and that they are not in the record, must under the circumstances stated, be attributed to the fault of the appellant.
Appeal dismissed.